Exhibit No. (3)a AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF KIMBERLY-CLARK CORPORATION April 30, 2009 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF KIMBERLY-CLARK CORPORATION ARTICLE I The name of this Corporation is KIMBERLY-CLARK CORPORATION. ARTICLE II Its registered office in the State of Delaware is located at Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County of New Castle.The name and address of its registered agent is The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. ARTICLE III The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the Delaware General Corporation Law (the “DGCL”).The Corporation shall possess and may exercise all powers and privileges necessary or convenient to effect such purpose and all powers and privileges now or hereafter conferred by the laws of the State of Delaware upon corporations formed under the DGCL. ARTICLE IV The total number of shares of all classes of capital stock which the Corporation shall have the authority to issue is one billion, two hundred and twenty million (1,220,000,000) shares which shall be divided into two classes as follows: (a)Twenty million (20,000,000) shares of Preferred Stock without par value; and (b)One billion, two hundred million (1,200,000,000) shares of Common Stock of the par value of One Dollar and Twenty-five Cents ($1.25) per Share. ARTICLE
